Exhibit 99.1 CAF STONE OAK VILLAGE,LLC (A TEXAS LIMITED LIABILITY COMPANY) Financial Statements as of December 31, 2016 and for the period from August 18, 2016 (Inception) to December 31, 2016, and Independent Auditors’ Report CAF STONE OAK VILLAGE,LLC (A TEXAS LIMITED LIABILITY COMPANY) TABLE OF CONTENTS Page Number Independent Auditors’ Report 1 Balance Sheet as of December 31, 2016 2 Statement of Operations for the period from August 18, 2016 (Inception) to December 31, 2016 3 Statement of Changes in Members’ Equity for the period from August 18, 2016 (Inception) to December 31, 2016 4 Statement of Cash Flows for the period from August 18, 2016 (Inception) to December 31, 2016 5 Notes to Financial Statements 7 Independent Auditors’ Report The Members CAF Stone Oak Village, LLC: We have audited the accompanying financial statements of CAF Stone Oak Village, LLC, which comprise the balance sheet as of December31, 2016, and the related statements of operations, changes in members’ equity, and cash flows for the period from August 18, 2016 (inception) through December 31, 2016, and the related notes to the financial statements.
